Exhibit 10.1

CONTRIBUTION AGREEMENT

by and among

CONSOL ENERGY INC.

CONSOL PENNSYLVANIA COAL COMPANY LLC

CONRHEIN COAL COMPANY

CNX COAL RESOURCES LP

and

CNX THERMAL HOLDINGS LLC

dated as of

September 30, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     2      1.1          Defined Terms      2      1.2    References and Rules
of Construction      2   

ARTICLE II CONTRIBUTION

     2      2.1    Contribution.      2      2.2    Consideration      5     
2.3    Revenues and Expenses      5      2.4    Additional Contracts      5   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     5      3.1    CONSOL Parties’ Representations      5      3.2   
Partnership Parties’ Representations      8   

ARTICLE IV COVENANTS

     10      4.1    Records      10      4.2    [Reserved]      10      4.3   
Consents      10      4.4    [Reserved]      11      4.5    Required Notices   
  11      4.6    Further Assurances      11      4.7    Affiliate ROWs      12
     4.8    Conservation Easement      12   

ARTICLE V RESERVED

     13   

ARTICLE VI CLOSING

     13      6.1    Closing      13   

ARTICLE VII INDEMNIFICATION; ASSUMPTION; DISCLAIMERS

     14      7.1    Indemnification of the CONSOL Parties      14      7.2   
Indemnification of the Partnership Parties      14      7.3    Indemnification
Procedures      14      7.4    Limitations Regarding Indemnification      16   
  7.5    Assumption      17      7.6    Disclaimers      17      7.7    Express
Negligence      18      7.8    Exclusive Remedy      19   

ARTICLE VIII MISCELLANEOUS

     19      8.1    Taxes      19      8.2    Assignment; Binding Effect      19
     8.3    Notices      20      8.4    Expenses      21      8.5    Waiver;
Rights Cumulative      21      8.6    Entire Agreement; Conflicts      21   

 

i



--------------------------------------------------------------------------------

              Page     8.7    Amendment      21      8.8          Governing Law;
Disputes      21      8.9    Parties in Interest      22      8.10   
Preparation of Agreement      22      8.11    Severability      22      8.12   
Counterparts      22   

APPENDIX

Appendix I    Definitions

EXHIBITS AND SCHEDULES

Exhibit A-1(a) – IPO Area

Exhibit A-1(b) – Alpha Area

Exhibit A-2(a) – IPO Fee Interests

Exhibit A-2(b) – Alpha Fee Interests

Exhibit A-3(a) – IPO Leases

Exhibit A-3(b) – Alpha Leases

Exhibit A-4 – Surface Fee Interests

Exhibit A-5 – Coal ROWs

Exhibit A-6 – Applicable Contracts

Exhibit A-7 – Ancillary Assets

Exhibit A-8 – Additional Contracts

Exhibit B-1 – Excluded Assets

Exhibit B-2 – Coal Contracts

Exhibit B-3 – Delayed Coal Leases

Exhibit C – Form of Deed

Exhibit D – Form of Assignment

Exhibit E – Form of Assignment, Assumption and Bill of Sale

Exhibit F – Form of Second Amended and Restated Agreement of Limited Partnership

Exhibit G – Form of Omnibus Agreement

Exhibit H – Form of Operating Agreement Amendment

Exhibit I – Form of Registration Rights Agreement

Schedule 4.3(b) – Pending IPO Consents

 

ii



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into on
September 30, 2016 (the “Effective Date”), by and among CONSOL ENERGY INC., a
Delaware corporation (“CEI”), CONSOL PENNSYLVANIA COAL COMPANY LLC, a Delaware
limited liability company (“CPCC”), CONRHEIN COAL COMPANY, a Pennsylvania
general partnership (“Conrhein” and together with CPCC, the “Owning Parties” and
together with CEI and CPCC, the “CONSOL Parties”), CNX COAL RESOURCES LP, a
Delaware limited partnership (the “Partnership”) and CNX THERMAL HOLDINGS LLC, a
Delaware limited liability company (“CTH” and together with the Partnership, the
“Partnership Parties”). The CONSOL Parties and the Partnership Parties may be
referred to collectively as the “Parties” or individually as a “Party”.

RECITALS

WHEREAS, each of CPCC and Conrhein are wholly owned subsidiaries of CEI;

WHEREAS, as of the Effective Date, CEI owns an approximate 53.4% limited partner
interest in the Partnership and owns all of the membership interests in CNX Coal
Resources GP LLC, a Delaware limited liability company and the general partner
of the Partnership (the “General Partner”), which owns a 2% general partner
interest in the Partnership;

WHEREAS, pursuant to the IPO Asset Contribution Agreement, the Owning Parties
contributed to CTH a 20% undivided interest, and retained an 80% undivided
interest, in the assets, liabilities, revenues and expenses, as well as
operational control over, certain coal mines in Green and Washington Counties,
Pennsylvania and in Marshall County, West Virginia, commonly known as the Bailey
Mine, the Enlow Fork Mine and the Harvey Mine, and the related preparation plant
commonly known as the Bailey preparation plant (collectively, the “Pennsylvania
Mine Complex”);

WHEREAS, in connection with the initial public offering of the Partnership, all
of the ownership interests of CTH were contributed to the Partnership; and

WHEREAS, effective as of the Effective Date, as further described in this
Agreement, the Owning Parties desires to contribute, assign, transfer, convey
and deliver to CTH, and CTH desires to receive and accept from the Owning
Parties, an undivided 6.25% of the Owning Parties right, title and interest in
and to the Pennsylvania Mine Complex, which represents an aggregate 5% undivided
interest in and to the Pennsylvania Mine Complex, in exchange for the
consideration set forth in Section 2.2, all as set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
CONSOL Parties and the Partnership Parties hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. For purposes hereof, the capitalized terms used herein and
not otherwise defined have the meanings set forth in Appendix I.

1.2 References and Rules of Construction. All references in this Agreement to
Exhibits, Appendices, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Article, Section, subsection
and other subdivision of this Agreement are for convenience only, do not
constitute any part of this Agreement and shall be disregarded in construing the
language hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Exhibit, Appendix, Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under GAAP. Pronouns in
masculine, feminine or neuter genders shall be construed to state and include
any other gender, and words, terms and titles (including terms defined herein)
in the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires. References to any Law means such Law as
it may be amended from time to time. If a date specified herein for providing
any notice or taking any action is not a Business Day, then the date for giving
such notice or taking such action shall be the next day which is a Business Day.

ARTICLE II

CONTRIBUTION

2.1 Contribution. On the terms and conditions contained in this Agreement, the
Owning Parties shall, by delivery of the Assignment, the Deed and the
Assignment, Assumption and Bill of Sale to CTH, contribute, assign, transfer,
convey and deliver to CTH all of such Owning Party’s right, title and interest
in and to the following, less and except the Excluded Assets (subject to such
exclusion, all of the below collectively, the “First Drop Down Assets”):

(a) an aggregate undivided 6.25% interest of each of the Owning Parties’
interest in and to all of the following assets and properties:

(i) those certain coal, coal reserves and associated coal fee interests:

(A) within and underlying those certain tracts and parcels of land located
within the IPO Area (and those certain tracts or parcels of land located
partially inside and outside the IPO Area that are expressly identified on
Exhibit A-2(a)), including those coal fee interests more particularly described
on Exhibit A-2(a) (such undivided interest in such coal fee interests,
collectively, the “IPO Coal Fee Interests”), together with, to the extent the
Owning Parties may legally transfer, all rights, privileges, benefits and powers
conferred upon the holder of the IPO Coal Fee Interests with respect to the use
and occupation of the surface and/or subsurface of the lands covered thereby
that may

 

2



--------------------------------------------------------------------------------

be necessary, convenient or incidental to the possession and enjoyment and
mining of such IPO Coal Fee Interests, including, without limitation, the right
to subside (such interests and properties described in this Section
2.1(a)(i)(A), collectively, the “IPO Conveyed Fee Interests”);

(B) within and underlying those certain tracts and parcels of land located
within the Alpha Area (and those certain tracts or parcels of land located
partially inside and outside the Alpha Area that are expressly identified on
Exhibit A-2(b)), including those coal fee interests more particularly described
on Exhibit A-2(b) (such undivided interest in such coal fee interests,
collectively, the “Alpha Coal Fee Interests” together with the IPO Coal Fee
Interests, the “Coal Fee Interest”), together with, to the extent the Owning
Parties may legally transfer, all rights, privileges, benefits and powers
conferred upon the holder of the Alpha Coal Fee Interests with respect to the
use and occupation of the surface and/or subsurface of the lands covered thereby
that may be necessary, convenient or incidental to the possession and enjoyment
and mining of such Alpha Coal Fee Interests, including, without limitation, the
right to subside (such interests and properties described in this Section
2.1(a)(i)(B), collectively, the “Alpha Conveyed Fee Interests” and together with
the IPO Conveyed Fee Interests, the “Conveyed Fee Interests”);

(ii) those certain coal leases located within and underlying those certain
tracts or parcels of land located:

(A) in the IPO Area (and those certain tracts or parcels of land located
partially inside and outside the IPO Area that are expressly identified on
Exhibit A-3(a)), including those coal leases more particularly described on
Exhibit A-3(a) (such undivided interest in such coal leases, collectively, the
“IPO Coal Leases”), together with, to the extent they may be assigned, all
rights, privileges, benefits and powers conferred upon the holder of the IPO
Coal Leases with respect to the use and occupation of the surface and/or
subsurface of the lands covered thereby that may be necessary, convenient or
incidental to the possession and enjoyment and mining of such IPO Coal Leases,
including, without limitation, the right to subside (such interests and
properties described in this Section 2.1(a)(ii)(A), collectively, the “IPO
Conveyed Lease Interests”);

(B) in the Alpha Area (and those certain tracts or parcels of land located
partially inside and outside the Alpha Area that are expressly identified on
Exhibit A-3(b)), including those coal leases more particularly described on
Exhibit A-3(b) (such undivided interest in such coal leases, collectively, the
“Alpha Coal Leases” and together with the IPO Coal Leases, the “Coal Leases”),
together with, to the extent they may be assigned, all rights, privileges,
benefits and powers conferred upon the holder of the Alpha Coal Leases with
respect to the use and occupation of the surface and/or subsurface of the lands
covered thereby that may be necessary, convenient or incidental to the
possession and enjoyment and mining of such Coal Leases, including, without
limitation, the right to subside (such interests and properties described in
this Section 2.1(a)(ii)(B), collectively, the “Alpha Conveyed Lease Interests”
and together with the IPO Conveyed Lease Interests, the “Conveyed Lease
Interests”);

 

3



--------------------------------------------------------------------------------

(iii) those certain surface tracts of land (A) more particularly described on
Exhibit A-4 and/or (B) lying within the Subject Surface Area (such undivided
interest in the foregoing, collectively, the “Surface Fee Interests”);

(iv) to the extent assignable, all servitudes, easements, rights-of-way, surface
use agreements, water access and water use agreements and other similar surface
use or water rights, in each case, to the extent primarily used in connection
with the ownership or operation of the Conveyed Fee Interests, Conveyed Lease
Interests and/or the Mines and Facilities, including those set forth in Exhibit
A-5 (such undivided interest in the foregoing, collectively, the “Coal ROWs”);

(v) the mines and all buildings, structures, facilities, fixtures and/or
improvements located on the Coal Fee Interests, the Coal Leases or any Coal ROW,
or located in the IPO Area or the Alpha Area, to the extent primarily used in
connection with the ownership or operation of the Conveyed Fee Interests and/or
the Conveyed Lease Interests (such undivided interest in the foregoing assets,
collectively, the “Mines and Facilities” and together with the Conveyed Fee
Interests, the Conveyed Lease Interests, Surface Fee Interests and the Coal
ROWs, the “Coal Real Property”);

(vi) the raw and clean coal produced from the Coal Real Property, wherever
located, including in storage or existing in piles, mines, silos, belts, plants,
train cars, barges, ships, equipment and/or other facilities (such undivided
interest in the foregoing assets, collectively, the “Coal Inventory”);

(vii) to the extent assignable, all Contracts to the extent and only to the
extent such Contracts pertain to any of the other Contributed Assets and that
will be binding on or beneficial to CTH following the execution of the
Assignment, the Deed and the Assignment, Assumption and Bill of Sale, as
applicable, including those Contracts set forth on Exhibit A-6 (subject to such
exclusion, such interest in such Contracts, collectively, the “Applicable
Contracts”); and

(viii) the beneficial interest held by the Owning Parties in the Operator
Assets;

(b) to the extent assignable and otherwise not previously contributed, assigned
and transferred and to the extent, and only to the extent, related to the other
First Drop Down Assets:

(i) all claims and causes of action of the Owning Parties arising under or with
respect to any Applicable Contracts (including claims for adjustments or
refunds); and

(ii) all rights of the Owning Parties to manufacturers’ and contractors’
warranties and indemnities; and

(c) an aggregate undivided 25% interest of each of the Owning Parties’ interest
in and to those certain leases, surface rights, rights of way, rights of access
and other real property interests set forth on Exhibit A-7;

(d) all audit rights arising under any of the Applicable Contracts to the extent
and only to the extent pertaining to periods from and after the Effective Date.

 

4



--------------------------------------------------------------------------------

2.2 Consideration. On the terms and conditions contained in this Agreement, in
exchange for the Owning Parties’ contribution to CTH of the Owning Parties’
right, title and interest in and to the First Drop Down Assets pursuant to
Section 2.1, the Partnership shall (a) pay to CEI (or one or more of its
designees) an amount in cash equal to $21,500,000 (the “Cash Consideration”) by
wire transfer in same day funds to the account(s) designated by CEI in writing
prior to Closing, a portion of which, to the maximum extent possible, is to
reimburse the Owning Parties for certain capital expenditures incurred by the
Owning Parties with respect to the First Drop Down Assets pursuant to Treasury
Regulation Section 1.707-4(d), and (b) issue a number of Preferred Units to CEI
(or one or more of its designees), equal to (i) $67,300,000 divided by (ii) the
product of (A) 1.15 multiplied by (B) the volume weighted average trading price
of Common Units (as defined in the Second Amended and Restated Agreement of
Limited Partnership) for the 15 trading days immediately preceding the Effective
Date (the “Equity Consideration”).

2.3 Revenues and Expenses. CTH shall have the benefit from and the obligation
for, including with regard to revenues and expenses, the First Drop Down Assets
from and after the Effective Date. In the event any Party (a) receives any
revenues belonging to another Party or (b) pays any expenses on behalf of
another Party, in each case, with regard to the First Drop Down Assets, such
Party shall promptly notify the applicable Party, and the owing Party shall
promptly make payment to the owed Party.

2.4 Additional Contracts. The Parties acknowledge and agree that no interest in
and to the Additional Contracts (a) was assigned pursuant the IPO Asset
Contribution Agreement and (b) is being assigned at Closing. To the extent, and
only to the extent, the Additional Contracts relate to the ownership and/or
operation of the Pennsylvania Mine Complex, from and after Closing, the Parties
agree that in addition to the 20% of the Owning Parties’ obligations and
benefits under the Additional Contracts that CTH assumed in connection with
closing of the transaction contemplated by the IPO Asset Contribution Agreement,
CTH shall assume and be responsible for an additional 5% of the Owning Parties’
obligations, and be entitled to an additional 5% of the Owning Parties’
benefits, arising under the Additional Contracts. To the extent necessary for
the ownership and operation of the Pennsylvania Mine Complex, from and after
Closing, the Owning Parties shall maintain the Additional Contracts for the
mutual benefit of the Parties.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 CONSOL Parties’ Representations. Each CONSOL Party severally, and not
jointly, represents and warrants to the Partnership Parties the following:

(a) Such CONSOL Party is duly formed, validly existing and in good standing
under the Laws of its state of formation and is duly qualified to do business in
each jurisdiction in which it carries on business or owns assets.

(b) Such CONSOL Party has the requisite power to enter into and perform its
obligations under this Agreement and each Closing Document to which such CONSOL
Party is a party and to consummate the transactions contemplated by this
Agreement and the Closing Documents.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement and all Closing
Documents required to be executed and delivered by such CONSOL Party, and the
performance by such CONSOL Party of the transactions contemplated hereby and
thereby, have been duly and validly authorized by all necessary corporate,
limited liability company or partnership (as applicable) action on the part of
such CONSOL Party. This Agreement has been duly executed and delivered by each
such CONSOL Party (and upon Closing, all Closing Documents required hereunder to
be executed and delivered by such CONSOL Party at Closing will be duly executed
and delivered by such CONSOL Party) and this Agreement constitutes, and at the
Closing such Closing Documents will constitute, the valid and binding
obligations of such CONSOL Party, enforceable in accordance with their terms
except as such enforceability may be limited by applicable bankruptcy or other
similar Laws affecting the rights and remedies of creditors generally as well as
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).

(d) Assuming the receipt of all Consents and Customary Post-Closing Consents,
the execution, delivery and performance by such CONSOL Party of this Agreement
and the Closing Documents required to be executed and delivered by such CONSOL
Party at Closing, and the transactions contemplated by this Agreement and such
Closing Documents, will not (i) violate any provision of the organizational
documents of such CONSOL Party, (ii) result in a default (with due notice or
lapse of time or both), or the creation of any lien or encumbrance under or give
rise to any right of termination, cancellation or acceleration under any lease,
contract, note, bond, mortgage, indenture, license or other agreement to which
such CONSOL Party is a party or that is, or that affects, a First Drop Down
Asset, (iii) violate any judgment, order, ruling or decree applicable to such
CONSOL Party as a party in interest or (iv) violate any Laws applicable to such
CONSOL Party or any of the First Drop Down Assets, except for any matters
described in subsection (ii) above which would not have, individually or in the
aggregate, a Sponsor Material Adverse Effect.

(e) There are no pending or, to the knowledge of the CONSOL Parties, threatened
claims, fines, actions, suits, demands, investigations or proceedings or any
arbitration or binding dispute resolution proceeding (collectively,
“Proceedings”) against any CONSOL Party or against or affecting the First Drop
Down Assets or the ownership of the First Drop Down Assets that (i) would
individually, or in the aggregate, have a Sponsor Material Adverse Effect or
(ii) seek any material injunctive relief with respect to the First Drop Down
Assets. Except as would not, individually or in the aggregate, have a Sponsor
Material Adverse Effect, (x) no CONSOL Party is the subject of any violation of
or default under any law or regulation or under any order of any Governmental
Authority and (y) there are no Proceedings pending or, to the knowledge of the
CONSOL Parties, threatened against or affecting the First Drop Down Assets or
the ownership thereof, at law or in equity, by or before any Governmental
Authority having jurisdiction over the CONSOL Parties. Except as would not,
individually or in the aggregate, have a Sponsor Material Adverse Effect, no
Proceedings are pending or, to the knowledge of the CONSOL Parties, threatened
to which any CONSOL Party is or may become a party that questions or involves
the validity or enforceability of any of its obligations under this Agreement or
seeks to prevent or delay, or damages in connection with, the consummation of
the transactions contemplated hereby. For the avoidance of doubt, this Section
3.1(e) does not apply to any environmental matters.

 

6



--------------------------------------------------------------------------------

(f) Over the course of the negotiation and review of the contribution described
in Section 2.1, the CONSOL Parties and representatives of certain of their
Affiliates have provided various materials to the Conflicts Committee (including
to the Financial Advisor) as part of the Conflicts Committee’s review of such
contribution, including various presentations and financial models and including
all updates and revisions to such materials (all such materials, collectively,
the “Conflicts Committee Information”). With respect to the Conflicts Committee
Information the projections, budgets and other forward-looking information
included in the Conflicts Committee Information, when taken as a whole and
considering all updates and revisions, have a reasonable basis, were prepared in
good faith and are consistent with the expectations of the management of the
CONSOL Parties and their Affiliates as of the Effective Date.

(g) Since July 7, 2015, there has been no Sponsor Material Adverse Effect with
respect to the CONSOL Parties.

(h) CEI (or its designee that receives the Equity Consideration) is an
“accredited investor,” as such term is defined in Regulation D of the Securities
Act of 1933, as amended, and will acquire the Equity Consideration for its own
account and not with a view to a sale or distribution thereof in violation of
the Securities Act, and the rules and regulations thereunder, any applicable
state blue sky Laws or any other applicable securities Laws. CEI (or its
designee that receives the Equity Consideration) has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Preferred Units to be acquired
hereby. CEI (or its designee that receives the Equity Consideration)
acknowledges that the Preferred Units have not been registered under applicable
federal and state securities Laws and that the Preferred Units may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such transfer, sale, assignment, pledge, hypothecation or other
disposition is registered under applicable federal and state securities Laws or
is made pursuant to an exemption from registration under any federal or state
securities Laws.

(i) Neither the CONSOL Parties nor any of its Affiliates has entered, directly
or indirectly, into any contract or arrangement with any Person that would
obligate the Partnership Parties to pay any commission, brokerage or “finder’s
fee” or other fee in connection with this Agreement, the Closing Documents or
the transactions contemplated hereby or thereby.

(j) To the Knowledge of the Owning Parties, the Owning Parties are, with respect
to such Owning Parties’ ownership of the First Drop Down Assets (i) in
compliance with all applicable Laws and (ii) have not received written
notification from any applicable Governmental Authority that it is not in
compliance with any applicable Laws, in each case except where failure to be in
compliance would not, individually or in the aggregate, have a Sponsor Material
Adverse Effect.

(k) Subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity, each of the Applicable
Contract represents the

 

7



--------------------------------------------------------------------------------

legal, valid and binding obligation of an Owning Party (as applicable) and, to
the Knowledge of the Owning Parties, represents the legal, valid and binding
obligation of the other parties thereto, in any case, enforceable in accordance
with its terms. Neither the Owning Parties nor, to the Knowledge of the Owning
Parties, any other party is in breach of any Applicable Contract, except where
such breach would not, individually or in the aggregate, have a Sponsor Material
Adverse Effect. To the Knowledge of the Owning Parties, none of the Owning
Parties has received any written notice of a breach of any Applicable Contract
where such breach would not, individually or in the aggregate, have a Sponsor
Material Adverse Effect.

(l) No Owning Party (i) is subject to any Proceeding before a Governmental
Authority with respect to a violation of Environmental Law, (ii) to the
Knowledge of the Owning Parties, has received any written notice from a
Governmental Authority or Third Party with respect to any violation of
Environmental Law and (iii) to the Knowledge of the Owning Parties, is in
violation of Environmental Law, in each case, that individually would have a
Sponsor Material Adverse Effect. For the avoidance of doubt, this Section 3.1(l)
is the sole and exclusive representation and warranty with respect to any
environmental matters.

3.2 Partnership Parties’ Representations. Each Partnership Party severally, and
not jointly, hereby represents and warrants to the CONSOL Parties the following:

(a) Such Partnership Party is duly formed, validly existing and in good standing
under the Laws of its state of formation and is duly qualified to do business in
each jurisdiction in which it carries on business or owns assets.

(b) Each Partnership Party has the requisite power to execute and deliver this
Agreement and the Closing Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated by this Agreement.

(c) The execution, delivery and performance of this Agreement and all Closing
Documents required to be executed and delivered by such Partnership Party, and
the performance by such Partnership Party of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
limited liability company, corporate or partnership (as applicable) action on
the part of such Partnership Party. This Agreement has been duly executed and
delivered by such Partnership Party (and upon Closing, all Closing Documents
required hereunder to be executed and delivered by such Partnership Party at
Closing will be duly executed and delivered by such Partnership Party) and this
Agreement constitutes, and at the Closing such Closing Documents will
constitute, the valid and binding obligations of such Partnership Party,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar Laws affecting the rights and
remedies of creditors generally as well as by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

(d) The execution, delivery and performance by such Partnership Party of this
Agreement, and the transactions contemplated by this Agreement and all Closing
Documents, will not (i) violate any provision of the organizational documents of
such Partnership Party, (ii) result in a material default (with due notice or
lapse of time or both) or the creation of any lien or encumbrance or give rise
to any right of termination, cancellation or acceleration under any of

 

8



--------------------------------------------------------------------------------

the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or agreement to which such Partnership Party is a party, (iii) violate
any judgment, order, ruling, or regulation applicable to such Partnership Party
as a party in interest or (iv) violate any Laws applicable to such Partnership
Party or any of its assets, except any matters described in subsection (ii)
above which would not have a material adverse effect, individually or in the
aggregate (as compared to the value, ownership, operations or physical condition
of the First Drop Down Assets, as applicable, at the Effective Date), on such
Partnership Party or its ability to consummate the transactions contemplated
hereby.

(e) There are no pending or, to the knowledge of the Partnership Parties,
threatened Proceedings against any Partnership Group Member that would
individually, or in the aggregate, have a Partnership Material Adverse
Effect. Except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect, no Partnership Group Member is the subject
of any violation of or default under any law or regulation or under any order of
any Governmental Authority. Except as would not, individually or in the
aggregate, have a Partnership Material Adverse Effect, no Proceedings are
pending or, to the knowledge of the Partnership Parties, threatened to which any
Partnership Group Member is or may become a party that questions or involves the
validity or enforceability of any of its obligations under this Agreement or
seeks to prevent or delay, or damages in connection with, the consummation of
the transactions contemplated hereby.

(f) The Financial Advisor has delivered an opinion to the Conflicts Committee
that the consideration to be paid by CTH as consideration for the First Drop
Down Assets pursuant to this Agreement is fair, from a financial point of view,
to the Partnership and to the holders of common units representing limited
partner interests in the Partnership, other than CEI, the General Partner, the
Owning Parties and their affiliates.

(g) Prior to Closing, the Preferred Units to be issued by the Partnership under
this Agreement, and the limited partner interests represented thereby, will have
been duly authorized for issuance to CEI in accordance with this Agreement and
the Second Amended and Restated Partnership Agreement and, when issued and
delivered by the Partnership pursuant to this Agreement against payment of the
consideration set forth herein, will be validly issued, fully paid (to the
extent required under the Second Amended and Restated Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607 or 17-804 of the Delaware Revised Uniform Limited Partnership
Act).

(h) CTH will have at Closing sufficient cash to enable it to make payment in
immediately available funds of the Cash Consideration when due and any other
amounts to be paid by it hereunder, subject to the availability of such funds
under the current terms of its existing credit facility.

(i) CTH is an “accredited investor,” as such term is defined in Regulation D of
the Securities Act of 1933, as amended, and will acquire the First Drop Down
Assets for its own account and not with a view to a sale or distribution thereof
in violation of the Securities Act, and the rules and regulations thereunder,
any applicable state blue sky Laws or any other applicable securities Laws.

 

9



--------------------------------------------------------------------------------

(j) CTH is sophisticated in the evaluation, purchase, ownership and operation of
coal properties and related facilities.

ARTICLE IV

COVENANTS

4.1 Records. The CONSOL Parties shall use commercially reasonable efforts to
make available or deliver to the Partnership Parties all of the Records not
previously delivered as soon as practicable after the Closing Date.
Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, from and after Closing, the CONSOL Parties may retain a copy of any or
all of the Records.

4.2 [Reserved].

4.3 Consents.

(a) With respect to each Consent that is required with regard to the First Drop
Down Assets to consummate the transactions contemplated by the Closing
Documents, if any, prior to Closing, (i) the CONSOL Parties have sent to the
holder of each such Consent (other than a Customary Post-Closing Consent or a
Permit Consent) a notice in compliance with the contractual provisions
applicable to such Consent seeking such holder’s consent to the transactions
contemplated hereby and (ii) except as set forth in Section 4.3(b) and Section
4.3(c) below, each such Consent (other than a Customary Post-Closing Consent or
a Permit Consent) has been received by the Owning Parties.

(b) The Parties acknowledge and agree that (i) each of the Consents set forth on
Schedule 4.3(b) (the “Pending IPO Consents”) were sent to the holder of each
such Consent pursuant to Section 4.3 of the IPO Asset Contribution Agreement and
have not been received by the Owning Parties as of the Effective Date and (ii)
that such consent to assign requests covered the transaction contemplated by the
IPO Asset Contribution Agreement and the transactions contemplated by this
Agreement. In lieu of the Owning Parties taking such actions as required under
Section 4.3 of the IPO Asset Contribution Agreement, the Parties acknowledge and
agree that upon receipt of a Pending IPO Consent following Closing, (A) the
Owning Parties shall promptly notify the Partnership Parties and (B) the Owning
Parties shall assign, by the tenth Business Day after the Partnership Parties’
receipt of such notice, 25% of the Owning Parties right, title and interest in
and to such assets (or portion thereof) that were excluded as a result of such
previously un-obtained Pending IPO Consent to CTH pursuant to an instrument in
substantially the same form as the Assignment, the Deed and/or the Assignment,
Assumption and Bill of Sale, as applicable.

(c) The Parties acknowledge and agree that the Consent required by that certain
Agreement for Termination of Lease and Division of Subleases among Conrhein Coal
Company, Penn Central Properties, Inc., Consolidation Coal Company, Royal Land
Company, and The Penn Central Corporation, whereby the Pittsburgh Seam of coal
and mining rights within and underlying certain tracts of land in Greene County,
Pennsylvania, were leased to Conrhein, with a Memorandum of Lease and Sublease
dated December 19, 1986, recorded in said county in Vol. 47, at Page 999 (the
“Pending First Drop Down Consent” and together with the Pending IPO

 

10



--------------------------------------------------------------------------------

Consents, the “Pending Consents”) were sent to the holder of such Consent and
have not been received by the Owning Parties as of the Effective Date. Upon
receipt of a Pending First Drop Down Consent following Closing, (i) the Owning
Parties shall promptly notify the Partnership Parties and (ii) the Owning
Parties shall assign, by the tenth Business Day after the Partnership Parties’
receipt of such notice, 6.25% of the Owning Parties’ right, title and interest
in and to such assets (or portion thereof) that were excluded as a result of
such previously un-obtained Pending First Drop Down Consent to CTH pursuant to
an instrument in substantially the same form as the Assignment, the Deed and/or
the Assignment, Assumption and Bill of Sale, as applicable.

(d) Until any such Pending Consent is obtained or waived, the Parties shall
cooperate with each other in any reasonable and lawful arrangements designed to
provide to CTH the benefit of, and the burdens of the Assumed Obligations with
respect to, such assets (or portion thereof) that were excluded as a result of
such previously un-obtained Pending Consent.

(e) The CONSOL Parties shall use their commercially reasonable efforts, with
reasonable assistance from the Partnership Parties (including the Partnership
Parties providing assurances of financial condition and operator qualifications
as reasonably requested), to obtain all Pending Consents.

(f) The Parties acknowledge and agree that the CONSOL Parties shall not seek
Customary Post-Closing Consents until after the Closing Date. Promptly after the
Closing Date, the CONSOL Parties and CTH will actively pursue all consents and
approvals that may be reasonably required in connection with the transactions
contemplated by this Agreement that have not been obtained prior to Closing,
including with respect to obtaining Customary Post-Closing Consents, and shall
take any and all actions reasonably required by any Governmental Authority in
order to obtain such unconditional approval, including the posting by CTH of any
and all bonds or other security that may be required.

4.4 [Reserved](a) .

4.5 Required Notices. With respect to each Pre-Closing Required Notice, prior to
Closing, the CONSOL Parties shall have sent to the applicable Person a notice in
compliance with the contractual provisions applicable to such Pre-Closing
Required Notice notifying such Person of the transactions contemplated
hereby. With respect to each Post-Closing Required Notice, within the time
period provided in the instrument creating such Post-Closing Required Notice,
the CONSOL Parties shall send to the applicable Person a notice in compliance
with the contractual provisions applicable to such Post-Closing Required Notice
notifying such Person of the transactions contemplated hereby. The Parties
acknowledge and agree that the Delayed Coal Leases shall not be assigned to CTH
at Closing. Promptly following expiration of the notice of assignment period for
each of the Delayed Coal Leases, the CONSOL Parties shall assign to CTH an
undivided 6.25% of each of the CONSOL Parties’ right, title and interest in and
to the Delayed Coal Leases using an assignment substantially in the form of the
Assignment.

4.6 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Party shall execute and deliver, or cause to be
executed and delivered, any additional documents and instruments and perform any
additional acts that may be reasonably necessary or appropriate to effectuate
and perform the provisions of this Agreement and the transactions contemplated
herein.

 

11



--------------------------------------------------------------------------------

4.7 Affiliate ROWs.

(a) The Parties acknowledge and agree that pursuant to Section 4.7 of the IPO
Asset Contribution Agreement, (i) certain Coal ROWs, or lands for which a Coal
ROW should be granted, were, as of the closing of the IPO Asset Contribution
Agreement, owned by Affiliates of the Owning Parties, including, without
limitation, certain Coal ROWs, or lands for which a Coal ROW should be granted,
related to (A) the Majorsville and Lagonda Powerlines, (B) the Bailey Overland
Beltline, (C) Bailey Rail Line, (D) the Bailey Discharge Line, (E) the Enlow
Overland Beltline, and (F) the Oaksprings Waterline, Farmers Lane Tank to
Washington Dams Waterline and Washington to McQuay Waterline (collectively, the
“Affiliate ROWs”) and (ii) following the closing of the IPO Asset Contribution
Agreement, the Owning Parties were obligated to acquire all applicable Coal
ROWs, including the Affiliate ROWs, from their Affiliates and assign an
undivided 20% interest in such Coal ROWs to CTH. The Parties further acknowledge
and agree that as of the Effective Date, such Coal ROWs have not yet been
acquired by the Owning Parties nor has CTH been assigned its undivided interest
therein.

(b) In lieu of the Owning Parties taking such actions as required under Section
4.7 of the IPO Asset Contribution Agreement, the Parties acknowledge and agree
that (i) within 180 Days following Closing, the Owning Parties shall acquire
from their Affiliates all Coal ROWs, or cause such Affiliates to grant all
applicable Coal ROWs to the Owning Parties, to the extent, and only to the
extent, primarily used in the ownership and/or operation of the Coal Real
Property, including the Affiliate ROWs, and the Owning Parties shall each assign
to CTH an undivided 25% of their right, title and interest in and to such Coal
ROWs using a form of assignment substantially in the form of the Assignment and
(ii) following such assignment contemplated by this Section 4.7, the Owning
Parties shall be deemed to have satisfied their obligations required under
Section 4.7 of the IPO Asset Contribution Agreement.

4.8 Conservation Easement.

(a) The Parties acknowledge and agree that pursuant to Section 4.8 of the IPO
Asset Contribution Agreement, (i) CPCC was in the process of negotiating the
granting of a conservation easement and/or the transfer of surface rights with a
reservation of an easement by the Owning Parties to be entered into with the
Western Pennsylvania Conservancy in connection with Permit No. 30841316 related
to the Bailey Overland Belt (the “Conservation Easement”) and (ii) to avoid
delaying the negotiation and/or execution of the Conservation Easement, the
Owning Parties did not assign to CTH any rights in the Conservation Easement
(nor, if applicable, any interest in any properties that will be servient to the
Conservation Easement following its execution (collectively, the “Conservation
Easement Properties”)). The Parties further agree that as of the Effective Date,
CPCC is still in the process of negotiating the execution of the Conservation
Easement.

(b) In lieu of the Owning Parties taking such actions as required under Section
4.8 of the IPO Asset Contribution Agreement, the Parties acknowledge and agree
that following execution of the Conservation Easement, the Owning Parties shall
each (i) promptly assign to

 

12



--------------------------------------------------------------------------------

CTH an undivided 25% of their right, title and interest in and to all of the
Conservation Easement Properties using a form of deed substantially in the form
of the Deed and/or a form of assignment substantially in the form of the
Assignment, as applicable, and (ii) upon assignment of the Permits as provided
in Section 4.2 of the IPO Asset Contribution Agreement, assign to CTH all of
their right, title and interest in and to the Conservation Easement, save and
except a beneficial interest retained by each of the Owning Parties in an amount
equal to the percentage ownership interest of each such Party in the
Pennsylvania Mine at such time.

ARTICLE V

RESERVED

ARTICLE VI

CLOSING

6.1 Closing.

(a) Subject to the terms and conditions stated in this Agreement, the
consummation of transactions described in Section 2.1 and Section 2.2 and
conducted pursuant to this Agreement (the “Closing”), shall occur on September
30, 2016 (the “Closing Date”).

(b) At the Closing, the following documents shall be delivered and the following
events shall occur, the execution of each document and the occurrence of each
event being a condition precedent to the others and each being deemed to have
occurred simultaneously with the others:

(i) the Owning Parties, as applicable, and CTH shall execute, acknowledge and
deliver the Assignment and the Deed, in sufficient number as CTH may reasonably
require to facilitate appropriate recording;

(ii) the Owning Parties, as applicable, and CTH shall execute and deliver
original executed copies of the Assignment, Assumption and Bill of Sale;

(iii) the General Partner shall execute, and the Partnership shall enter into,
the Second Amended and Restated Partnership Agreement;

(iv) the CONSOL Parties and the Partnership Parties shall execute and deliver
original executed copies of the Omnibus Agreement;

(v) the Owning Parties and CTH shall execute and deliver original executed
copies of the Operating Agreement Amendment;

(vi) the Partnership and CEI shall execute and deliver original executed copies
of the Registration Rights Agreement;

(vii) the Partnership will deliver (or cause to be delivered) the Cash
Consideration, by wire transfer of immediately available funds to the account(s)
designated in writing by CEI;

 

13



--------------------------------------------------------------------------------

(viii) the Partnership shall issue the Equity Consideration to CEI (or one or
more of its designees); and

(ix) the CONSOL Parties and the Partnership Parties shall execute and deliver
all documents reasonably requested by CTH in order to transfer ownership and
operation of the First Drop Down Assets to CTH, including any such documents
that may be required to be filed with any applicable Governmental Authority.

ARTICLE VII

INDEMNIFICATION; ASSUMPTION; DISCLAIMERS

7.1 Indemnification of the CONSOL Parties. From and after the Closing Date,
subject to the other provisions of this Article VII, the Partnership Parties,
jointly and severally, shall indemnify and hold the CONSOL Parties and their
respective Affiliates, directors, officers, employees, agents and
representatives (together with the CONSOL Parties, the “CONSOL Indemnitees”)
harmless from and against any and all damages (including exemplary damages and
penalties), losses, deficiencies, costs, expenses, obligations, fines,
expenditures, claims and liabilities, including reasonable counsel fees and
reasonable expenses of investigation, defending and prosecuting litigation
(collectively, the “Damages”), suffered by the CONSOL Indemnitees as a result
of, caused by, arising out of, or in any way relating to (a) any breach of a
representation or warranty of the Partnership Parties contained in this
Agreement or (b) any breach of any agreement or covenant contained in this
Agreement on the part of the Partnership Parties.

7.2 Indemnification of the Partnership Parties. From and after the Closing Date,
subject to the other provisions of this Article VII, the CONSOL Parties shall,
jointly and severally, indemnify and hold the Partnership Parties and their
respective Affiliates, directors, officers, employees, agents and
representatives (together with the Partnership Parties, the “Partnership Parties
Indemnitees”) harmless from and against any and all Damages suffered by the
Partnership Parties Indemnitees as a result of, caused by, arising out of, or in
any way relating to (a) any breach of a representation or warranty of the CONSOL
Parties contained in this Agreement or (b) any breach of any agreement or
covenant contained in this Agreement on the part of the Partnership Parties.

7.3 Indemnification Procedures.

(a) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification under this
Article VII, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim provided that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have adversely prejudiced the
Indemnifying Party.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are

 

14



--------------------------------------------------------------------------------

covered by the indemnification under this Article VII, including the selection
of counsel, determination of whether to appeal any decision of any court and the
settling of any such claim or any matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent of the Indemnified Party unless it includes a full unconditional release
of the Indemnified Party from all liability with respect to such claim and does
not contain any admission of wrongdoing or illegal conduct; provided, further,
that no such settlement containing any form of injunctive or similar relief
shall be entered into without the prior written consent of the Indemnified
Party, which consent shall not be unreasonably delayed or withheld; and,
provided, further, that an Indemnified Party shall have the right to employ
separate counsel in any such claim and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
Indemnified Party unless: (i) the Indemnifying Party shall have failed promptly
to assume the defense of such claim; or (ii) the named parties to any such claim
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party.

(c) The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party with respect to all
aspects of the defense of and pursuit of any counterclaims relating to any
claims covered by the indemnification under this Article VII, including the
prompt furnishing to the Indemnifying Party of any correspondence or other
notice relating thereto that the Indemnified Party may receive, permitting the
name of the Indemnified Party to be utilized in connection with such defense and
counterclaims (provided, that the Indemnified Party has an opportunity to review
the use of its name and does not reasonably object to such use), the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and counterclaims, the making available to the Indemnifying Party of any
employees of the Indemnified Party and the granting to the Indemnifying Party of
reasonable access rights to the properties and facilities of the Indemnified
Party; provided, however, that in connection therewith the Indemnifying Party
agrees to use reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to maintain the
confidentiality of all files, records and other information furnished by the
Indemnified Party pursuant to this Section 7.3. The obligation of the
Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence shall not be construed as imposing upon the
Indemnified Party an obligation to hire and pay for counsel in connection with
the defense of any claims and pursuit of any counterclaims with respect to any
claims covered by the indemnification set forth in this Article VII; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense and
counterclaims. The Indemnifying Party agrees to keep any such counsel hired by
the Indemnified Party informed as to the status of any such defense or
counterclaim, but the Indemnifying Party shall have the right to retain sole
control over such defense and counterclaims so long as the Indemnified Party is
still seeking indemnification hereunder.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party, and such correlative insurance benefit shall
be net of any incremental insurance premium that becomes due and payable by the
Indemnified Party as a result of such claim and (ii) all amounts recovered by
the Indemnified Party under contractual indemnities from third Persons.

 

15



--------------------------------------------------------------------------------

7.4 Limitations Regarding Indemnification.

(a) The CONSOL Parties shall not be obligated to indemnify, defend and hold
harmless the Partnership Parties until such time as the total aggregate amount
of Damages incurred by the Partnership Group for such Damages exceeds $880,000
(the “Deductible”), at which time the CONSOL Parties shall be obligated to
indemnify the Partnership Group for the amount of such Damages in excess of the
Deductible; provided, however, that the CONSOL Parties shall not be liable for
Damages pursuant to Section 7.1 (but not including Damages for breaches of
Fundamental Representations) that exceed, in the aggregate, $8,800,000 (the
“Cap”).

(b) The Partnership Parties shall not be obligated to indemnify, defend and hold
harmless the CONSOL Parties, until such time as the total aggregate amount of
Damages incurred by the CONSOL Parties for such Damages exceeds the Deductible,
at which time the Partnership Parties shall be obligated to indemnify the CONSOL
Parties for the amount of such Damages in excess of the Deductible; provided,
however, that the Partnership Parties shall not be liable for Damages that
exceed, in the aggregate, the Cap.

(c) The liability of the CONSOL Parties for the breach of any of the
representations and warranties of the CONSOL Parties set forth in Section 3.1
other than the Fundamental Representations shall be limited to claims for which
the Partnership Parties deliver written notice to the CONSOL Parties on or
before the date that is 18 months after the Closing Date. The indemnity of the
CONSOL Parties for the breach of any of the representations and warranties of
the CONSOL Parties set forth in Section 3.1(a), Section 3.1(b), Section 3.1(c)
and Section 3.1(i) (the “Fundamental Representations”) shall survive
indefinitely or until the latest date permitted by Law. The liability of the
CONSOL Parties for failure to perform any of the covenants described in Article
IV shall be limited to claims for which the Partnership Parties deliver written
notice to the CONSOL Parties on or before the date CONSOL fully performs its
obligations under those covenants. The liability of the CONSOL Parties for
Damages for claims related to or arising from breach of the covenants described
in Section 8.1 shall be limited to claims for which the Partnership Parties
deliver written notice to the CONSOL on or before the date that is 90 days after
the expiration of the applicable statute of limitations.

(d) The liability of the Partnership Parties for the breach of any of the
representations and warranties of the Partnership Parties set forth in Section
3.2 shall be limited to claims for which the CONSOL Parties deliver written
notice to the Partnership Parties on or before the date that is 18 months after
the Closing Date.

(e) For purposes of determining the amount of Damages, with respect to any
asserted claim for indemnification by the Partnership Parties, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or Sponsor Material Adverse Effect expressly contained in Section
3.1.

(f) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, A PARTY’S INDEMNIFICATION
OBLIGATIONS CONTAINED IN THIS AGREEMENT

 

16



--------------------------------------------------------------------------------

SHALL BE LIMITED, TO THE FULLEST EXTENT PERMITTED BY LAW, TO ACTUAL DIRECT
DAMAGES AND SHALL NOT INCLUDE ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING
LOST PROFITS, PRODUCTION OR REVENUES, AND EACH PARTY EXPRESSLY RELEASES THE
OTHER PARTY FROM ALL SUCH CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT
DAMAGES; PROVIDED THAT LIMITATION TO DIRECT DAMAGES ONLY SHALL NOT APPLY TO ANY
DAMAGE, CLAIM OR LOSS ASSERTED BY OR AWARDED TO THIRD PARTIES AGAINST A PARTY
AND FOR WHICH THE OTHER PARTY WOULD OTHERWISE BE RESPONSIBLE UNDER THIS ARTICLE
VII.

7.5 Assumption. Subject to and without limiting the CONSOL Parties’ indemnity
obligations set forth in Article VII and the Omnibus Agreement, CTH shall assume
and be responsible for the ownership, use and/or operation of the First Drop
Down Assets, except for and excluding the Retained Liabilities, whether related
to periods prior to, on or after the Effective Date (subject to such exclusion,
the “Assumed Obligations”).

7.6 Disclaimers.

(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 3.1 AND THE
ASSIGNMENT, THE DEED OR THE ASSIGNMENT ASSUMPTION AND BILL OF SALE, AS
APPLICABLE, TO THE FULLEST EXTENT PERMITTED BY LAW, (I) NONE OF THE CONSOL
PARTIES MAKE ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED
AND (II) EACH OF THE CONSOL PARTIES EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO THE PARTNERSHIP PARTIES OR ANY OF
THEIR EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO THE PARTNERSHIP
PARTIES BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR
ADVISOR OF SUCH CONSOL PARTY).

(b) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 3.1 AND THE
ASSIGNMENT, THE DEED OR THE ASSIGNMENT ASSUMPTION AND BILL OF SALE, AS
APPLICABLE, TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE CONSOL PARTIES
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE FIRST DROP DOWN ASSETS, (II) ANY
ESTIMATES OF THE VALUE OF THE FIRST DROP DOWN ASSETS OR FUTURE REVENUES
GENERATED BY THE FIRST DROP DOWN ASSETS, THE COAL RESERVES IN PLACE OR THE
ABILITY TO EXTRACT ANY SUCH COAL RESERVES, (III) THE CONDITION, QUALITY,
SUITABILITY OR MARKETABILITY OF THE FIRST DROP DOWN ASSETS, (IV) THE CONTENT,
CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY SUCH CONSOL PARTY

 

17



--------------------------------------------------------------------------------

OR THIRD PARTIES WITH RESPECT TO THE FIRST DROP DOWN ASSETS AND (V) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO THE PARTNERSHIP
PARTIES OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO.

(c) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 3.1 AND THE
ASSIGNMENT, THE DEED OR THE ASSIGNMENT ASSUMPTION AND BILL OF SALE, AS
APPLICABLE, TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE CONSOL PARTIES
FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED,
OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY ASSETS
OR RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT THE
PARTNERSHIP PARTIES SHALL BE DEEMED TO BE OBTAINING THE FIRST DROP DOWN ASSETS
IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT THE PARTNERSHIP PARTIES AND THE CONSOL PARTIES HAVE
MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS SUCH PERSON DEEMS APPROPRIATE.

(d) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN SECTION 3.1(l), (I) THE
CONSOL PARTIES HAVE NOT MADE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER
OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO
THE ENVIRONMENT OR THE PROTECTION OF THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE FIRST DROP DOWN ASSETS, AND NOTHING IN THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY AND (II) CTH
SHALL BE DEEMED TO BE TAKING THE FIRST DROP DOWN ASSETS “AS IS” AND “WHERE IS”
WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.

(e) THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 7.6 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.

(f)

7.7 Express Negligence. THE INDEMNIFICATION, RELEASE, ASSUMPTION AND WAIVER
PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE, TO THE FULLEST
EXTENT PERMITTED BY LAW, WHETHER OR NOT

 

18



--------------------------------------------------------------------------------

THE LIABILITIES IN QUESTION ARISE AS A RESULT OF THE STRICT LIABILITY OR
NEGLIGENCE (JOINT, SEVERAL, ACTIVE, PASSIVE, SOLE OR CONCURRENT) OF OR BY ANY
INDEMNIFIED PARTY. THE PARTIES ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

7.8 Exclusive Remedy. Notwithstanding anything to the contrary contained in this
Agreement but subject to the last sentence of this Section 7.8, this Article VII
contains the Parties’ exclusive remedy against each other with respect to
breaches of the representations and warranties of the Parties set forth in
Article III and the covenants of the Parties set forth in this Agreement. Except
for the remedies contained in this Article VII, each of the Parties releases,
remises and forever discharges the other and its Affiliates and all such
Persons’ equity holders, partners, members, officers, directors, employees,
agents, advisors and representatives from any and all Losses in law or in
equity, known or unknown, which such Parties might now or subsequently may have,
based on, relating to or arising out of this Agreement, or the transactions
contemplated hereby. Notwithstanding anything to the contrary contained in this
Agreement, the Parties acknowledge and agree that certain indemnification
obligations have been set forth in the Omnibus Agreement and nothing contained
in this Agreement shall limit such obligations or a Party’s rights to any
remedies as set forth therein.

ARTICLE VIII

MISCELLANEOUS

8.1 Taxes. The CONSOL Parties shall be responsible for any transfer, sales, use,
real estate transfer, documentary, stamp, retailer occupation or other similar
taxes and all recording fees imposed as a result of the transactions
contemplated by this Agreement. Ad valorem tax relating to the First Drop Down
Assets for the current tax period shall be prorated on a daily basis between the
CONSOL Parties and CTH, with the CONSOL Parties responsible for the prorated
portion of such taxes for such period (for purposes of this Section 7.1,
“period” means the period beginning on the assessment date for ad valorem taxes
through the day before the next assessment date for such taxes) up to and
including the Closing and CTH responsible for the prorated portion of such taxes
after the Closing. The Party that receives the ad valorem tax billing (the
“Billed Party”) shall provide a copy of such billing to the other Party together
with a calculation of the prorated ad valorem taxes owed by each Party. The
Party that did not receive the ad valorem tax billing shall pay its prorated
portion of the ad valorem taxes to the Billed Party prior to the due date of
such taxes and the Billed Party shall be responsible for the timely payment of
the ad valorem taxes to the applicable tax Governmental Authority.

8.2 Assignment; Binding Effect. This Agreement may not be assigned by any Party,
in whole or in part, without the prior written consent of the other Party;
provided, however, that any Partnership Group Member may freely pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of the Partnership Group, including any pledge or assignment
to secure obligations pursuant to one or more credit agreements, security
agreements, and other security instruments with the administrative agent,
collateral agent or other agent party thereto for the benefit of the lenders of
the Partnership Group; provided, further that no such pledge or assignment shall
release such Partnership Group Member from any of its obligations hereunder or
substitute any such pledgee or assignee for

 

19



--------------------------------------------------------------------------------

such Partnership Group Member as a party hereto. No assignment hereunder by any
Party shall relieve such Party of any obligations and responsibilities
hereunder. This Agreement shall be binding upon and inure to the benefit of the
Parties and, to the extent permitted by this Agreement, their successors, legal
representatives and permitted assigns.

8.3 Notices. All notices and communications required or permitted to be given
under this Agreement shall be sufficient in all respects if given in writing and
delivered personally, or sent by bonded overnight courier, or mailed by U.S.
Express Mail or by certified or registered U.S. Mail with all postage fully
prepaid or by electronic mail with a PDF of the notice or other communication
attached (provided that any such electronic mail is confirmed either by written
confirmation or U.S. Express Mail), in each case, addressed to the appropriate
Person at the address for such Person as follows:

If to the CONSOL Parties:

CONSOL Energy Inc.

1000 CONSOL Energy Drive

Canonsburg PA, 15317

Attention: Dave Khani

Email: DavidKhani@consolenergy.com

with a copy to:

Attention: Executive Vice President

Email: SteveJohnson@consolenergy.com

If to the Partnership Parties:

CNX Coal Resources LP

1000 CONSOL Energy Drive

Canonsburg PA, 15317

Attention: Chief Financial Officer

Email: LoriRitter@cnxlp.com

with a copy to:

Attention: General Counsel

Email: MarthaWiegand@cnxlp.com

Any notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the U.S. Mail if received during normal business hours,
or if not received during normal business hours, then on the next Business Day,
as the case may be. Any Party may change their contact information for notice by
giving notice to the other Parties in the manner provided in this Section 7.3.

 

20



--------------------------------------------------------------------------------

8.4 Expenses. Except as otherwise specifically provided, all fees, costs and
expenses incurred by the Parties in negotiating this Agreement shall be paid by
the Party incurring the same, including legal and accounting fees, costs and
expenses.

8.5 Waiver; Rights Cumulative. Any of the terms, covenants or conditions hereof
may be waived only by a written instrument executed by or on behalf of the Party
waiving compliance. No course of dealing on the part of any Party, or their
respective officers, employees, agents or representatives, nor any failure by a
Party to exercise any of its rights under this Agreement shall operate as a
waiver thereof or affect in any way the right of such Party at a later time to
enforce the performance of such provision. No waiver by any Party of any
condition, or any breach of any term or covenant contained in this Agreement, in
any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term or covenant. The rights of the
Parties under this Agreement shall be cumulative, and the exercise or partial
exercise of any such right shall not preclude the exercise of any other right.

8.6 Entire Agreement; Conflicts. This Agreement, the Closing Documents and the
Omnibus Agreement constitute the entire agreement of the Parties and their
Affiliates relating to the transactions contemplated hereby and supersede all
provisions and concepts contained in all prior letters of intent, memoranda,
agreements or communications between the Parties or their Affiliates relating to
the transactions contemplated hereby. In the event of a conflict (a) between the
terms and provisions of this Agreement and the terms and provisions of any
Appendix or Exhibit hereto or (b) between the terms and provisions of this
Agreement and the terms and provisions of any Closing Document, in each case,
the terms and provisions of this Agreement shall govern and control; provided,
however, that the inclusion of any terms and conditions in the Appendix hereto,
any of the Exhibits hereto, the Closing Documents or the Omnibus Agreement which
are not addressed in this Agreement shall not be deemed a conflict. To the
extent there is any conflict between the terms and conditions of the Omnibus
Agreement and the terms and conditions of this Agreement, the Omnibus Agreement
shall control.

8.7 Amendment. This Agreement may be amended only by an instrument in writing
executed by the Parties and expressly identified as an amendment or
modification.

8.8 Governing Law; Disputes. This Agreement shall be subject to and governed by
the laws of the State of Delaware, excluding any conflicts-of-law rule or
principle that might refer the construction or interpretation of this Agreement
to the laws of another state. EACH OF THE PARTIES HERETO AGREES THAT THIS
AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN
ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. §2708. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF DELAWARE AND (ii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND
MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE
OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTIES OF THE NAME AND ADDRESS OF SUCH

 

21



--------------------------------------------------------------------------------

AGENT. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE CLOSING DOCUMENTS
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

8.9 Parties in Interest. Except as expressly set forth in this Agreement,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.

8.10 Preparation of Agreement. All of the Parties and their respective counsels
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, it is the intent of the Parties that no presumption shall
arise based on the identity of the draftsman of this Agreement.

8.11 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

8.12 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
of such counterparts shall constitute, for all purposes, one agreement. Any
signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

[THE NEXT SUCCEEDING PAGE IS THE EXECUTION PAGE]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CEI:      CPCC: CONSOL ENERGY INC.      CONSOL PENNSYLVANIA COAL COMPANY LLC

By:

 

/s/ Stephen W. Johnson

     By:  

/s/ Stephen W. Johnson

Name:   Stephen W. Johnson      Name:   Stephen W. Johnson Title:   Executive
Vice President –      Title:   Vice President and Secretary   Diversified
Business Units       

 

CONRHEIN: CONRHEIN COAL COMPANY By:   MTB LLC,   its general partner

  By:  

/s/ Stephen W. Johnson

  Name: Stephen W. Johnson   Title:   President

 

By:   CONSOL Mining Holding Company, LLC,   its general partner

  By:  

/s/ Stephen W. Johnson

  Name: Stephen W. Johnson   Title:   Vice President

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

PARTNERSHIP CNX COAL RESOURCES LP By:   CNX COAL RESOURCES GP LLC,   its general
partner

  By:  

/s/ Lorraine L. Ritter

  Name:   Lorraine L. Ritter   Title:   Chief Financial Officer and Chief
Accounting Officer

 

CTH: CNX THERMAL HOLDINGS LLC By:  

/s/ Lorraine L. Ritter

Name:   Lorraine L. Ritter Title:   Chief Financial Officer and Chief Accounting
Officer

[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------

APPENDIX I

Definitions

“Additional Contracts” means those certain contracts and agreements set forth on
Exhibit A-8.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person. The term “Affiliated” shall have
the correlative meaning.

“Affiliate ROWs” has the meaning set forth in Section 4.7(a).

“Agreement” has the meaning set forth in the Preamble.

“Alpha Area” means that certain area described on Exhibit A-1(b).

“Alpha Coal Fee Interests” has the meaning set forth in Section 2.1(a)(i)(B).

“Alpha Coal Leases” has the meaning set forth in Section 2.1(a)(ii)(B).

“Alpha Conveyed Fee Interests” has the meaning set forth in Section
2.1(a)(i)(B).

“Alpha Conveyed Lease Interests” has the meaning set forth in Section
2.1(a)(ii)(B).

“Applicable Contracts” has the meaning set forth in Section 2.1(a)(vii).

“Assignment” means that certain assignment in substantially the form attached as
Exhibit D.

“Assignment, Assumption and Bill of Sale” means that certain assignment,
assumption and bill of sale substantially the form attached as Exhibit E.

“Assumed Obligations” has the meaning set forth in Section 7.5.

“Billed Party” has the meaning set forth in Section 8.1.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Cap” has the meaning set forth in Section 7.4(a).

“Cash Consideration” has the meaning set forth in Section 2.2.

“CEI” has the meaning set forth in the Preamble.

“Closing” has the meaning set forth in Section 6.1(a).

“Closing Date” has the meaning set forth in Section 6.1(a).

 

APPENDIX I

PAGE 1



--------------------------------------------------------------------------------

“Closing Documents” shall mean those documents executed pursuant to or in
connection with this Agreement at Closing.

“CNXC ROFO” means the right of first offer granted to CNX Coal Resources LP
pursuant to Section 4.1 of the Omnibus Agreement.

“Coal Fee Interests” has the meaning set forth in Section 2.1(a)(i)(B).

“Coal Inventory” has the meaning set forth in Section 2.1(a)(vi).

“Coal Leases” has the meaning set forth in Section 2.1(a)(ii)(B).

“Coal Real Property” has the meaning set forth in Section 2.1(a)(v).

“Coal ROWs” has the meaning set forth in Section 2.1(a)(iv).

“Conflicts Committee” means the conflicts committee of the board of directors of
the General Partner.

“Conflicts Committee Information” has the meaning set forth in Section 3.1(f).

“Conrhein” has the meaning set forth in the Preamble.

“Consent” means any material restrictions on assignment.

“Conservation Easement” has the meaning set forth in Section 4.8(a).

“Conservation Easement Properties” has the meaning set forth in Section 4.8(a).

“CONSOL Indemnitees” has the meaning set forth in Section 7.1.

“CONSOL Party” and “CONSOL Parties” have the meanings set forth in the Preamble.

“Contracts” means shall mean any written or oral: contract; agreement; agreement
regarding indebtedness; indenture; debenture; note, bond or loan; collective
bargaining agreement; mortgage; license agreement; farmin and/or farmout
agreement; participation, exploration or development agreement; crude oil,
condensate or natural gas purchase and sale, gathering, processing,
transportation or marketing agreement; operating agreement; balancing agreement;
unitization agreement; facilities or equipment lease; production handling
agreement; or other similar contract, but in each case specifically excluding,
however, any instrument creating or evidencing an interest in any Coal Fee
Interest, Coal Lease, Coal ROW or Permit or any real property related to or used
or held for use in connection with the operation of any First Drop Down Assets.

“Control” (including the terms “Controlled” and “Under Common Control With”)
means with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting shares, by contract, or
otherwise.

 

APPENDIX I

PAGE 2



--------------------------------------------------------------------------------

“Conveyed Fee Interests” has the meaning set forth in Section 2.1(a)(i)(B).

“Conveyed Lease Interests” has the meaning set forth in Section 2.1(a)(ii)(B).

“CPCC” has the meaning set forth in the Preamble.

“CTH” has the meaning set forth in the Preamble.

“Customary Post-Closing Consent” means consents and approvals from Governmental
Authorities that are customarily obtained after closing in connection with a
transaction similar to the one contemplated by this Agreement.

“Damages” has the meaning set forth in Section 7.1.

“Deductible” has the meaning set forth in Section 7.4(a).

“Deed” means that certain deed in substantially the form attached as Exhibit C.

“Delayed Coal Leases” means the Coal Leases set forth on Exhibit B-3.

“Effective Date” has the meaning set forth in the Preamble.

“Environmental Laws” means, as the same have been amended prior to or as of the
date of this Agreement, the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq. (“CERCLA”); the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”); the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq. (the “Clean Water Act”);
the Clean Air Act, 42 U.S.C. § 7401 et seq. the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629 (“TSCA”); the Oil Pollution Act, 33 U.S.C. § 2701
et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. §
11001 et seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j;
and all similar Laws as of the Effective Date of any Governmental Authority
having jurisdiction over the property in question addressing pollution or
protection of the environment, and all regulations implementing the
foregoing. For the avoidance of doubt, the phrase “violation of Environmental
Laws” and words of similar import used herein shall (a) mean the violation of or
failure to meet specific objective requirements or standards that are clearly
applicable under applicable Environmental Laws where such requirements or
standards are in effect as of the Effective Date and (b) not include good or
desirable operating practices or standards that may be employed or adopted by
other oil or gas well operators or recommended by a Governmental Authority.

“Equity Consideration” has the meaning set forth in Section 2.2.

“Excluded Assets” means the following assets and properties:

(a) all of the CONSOL Parties’ corporate minute books, financial records and
other business records to the extent such books and records are related to the
CONSOL Parties’ (or any of their Affiliates’) business generally or are
otherwise not directly related to the Contributed Assets;

 

APPENDIX I

PAGE 3



--------------------------------------------------------------------------------

(b) all claims for refunds, credits, loss carryforwards and similar tax assets
with respect to (i) taxes allocated to the CONSOL Parties pursuant to Section
8.1, (ii) income taxes of the CONSOL Parties or (iii) any taxes attributable to
any of the assets or properties described in this definition of Excluded Assets;

(c) all of the CONSOL Parties’ computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;

(d) all offices of the CONSOL Parties not located on the Pennsylvania Mine
Complex and all personal property located therein;

(e) all claims, rights, demands, causes of action, suits, actions, judgments,
awards, recoveries (including insurance proceeds), settlements and appeals in
favor of a CONSOL Party relating to any other Excluded Asset;

(f) those contracts, properties and assets set forth on Exhibit B-1;

(g) any contract for the purchase and sale of coal to which an Owning Party is a
party, including those certain coal purchase and sale contracts set forth on
Exhibit B-2;

(h) All oil, gas, coalbed methane, coal mine methane, gob gas, occluded natural
gas and other hydrocarbons (including condensate), or any combination thereof
(collectively, “Hydrocarbons”), and any interest in or rights, including any
reversionary rights, to such Hydrocarbons, together with all associated and
appurtenant rights, and energy credits, including the right to bore through and
in the Conveyed Lease Interests and/or Conveyed Fee Interests;

(i) Except as specifically conveyed in Section 2.1(a)(iii) or Section
2.1(a)(iv), any surface rights or property overlying the Conveyed Lease
Interests and/or Conveyed Fee Interests; and

(j) the Additional Contracts.

“Financial Advisor” means Evercore Group L.L.C., financial advisor to the
Conflicts Committee.

“First Drop Down Assets” has the meaning set forth in Section 2.1.

“Fundamental Representations” has the meaning set forth in Section 7.4(c).

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” has the meaning set forth in the Recitals of this Agreement.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

 

APPENDIX I

PAGE 4



--------------------------------------------------------------------------------

“Indemnified Party” means the Party entitled to indemnification in accordance
with Article VII.

“Indemnifying Party” means the Party from whom indemnification may be sought in
accordance with Article VII.

“IPO Area” means that certain area described on Exhibit A-1(a).

“IPO Asset Contribution Agreement” means that certain Contribution Agreement by
and among CPCC, Conrhein and CTH, dated June 22, 2015.

“IPO Assignment, Assumption and Bill of Sale” means that certain Assignment,
Assumption and Bill of Sale effective as of June 1, 2015, from the Owning
Parties to CTH.

“IPO Closing Date” means July 7, 2015.

“IPO Coal Fee Interests” has the meaning set forth in Section 2.1(a)(i)(A).

“IPO Coal Leases” has the meaning set forth in Section 2.1(a)(ii)(A).

“IPO Conveyed Fee Interests” has the meaning set forth in Section 2.1(a)(i)(A).

“IPO Conveyed Lease Interests” has the meaning set forth in Section
2.1(a)(ii)(A).

“Knowledge” means the actual knowledge (without any obligation to investigate)
of the executive officers of CEI.

“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Liabilities” means any and all claims, causes of action, payments, charges,
judgments, assessments, liabilities, obligations, losses, damages, penalties,
fines and other costs and expenses (including attorneys’ fees and other legal
costs and expenses), including any of the foregoing arising out of or otherwise
attributable to personal injury or death, property damage or environmental
damage or remediation.

“Mines and Facilities” has the meaning set forth in Section 2.1(a)(v).

“Omnibus Agreement” means that certain First Amended and Restated Omnibus
Agreement dated as of the Closing Date by and among CEI, General Partner,
Partnership and the other parties thereto, as the same may be amended, revised,
supplemented or otherwise modified from time to time substantially in the form
attached hereto as Exhibit G.

“Operating Agreement Amendment” means that certain First Amendment to
Pennsylvania Mine Complex Operating Agreement, dated as of the Closing Date,
substantially in the form attached hereto as Exhibit H.

“Operator Assets” has the meaning set forth in the IPO Assignment, Assumption
and Bill of Sale.

 

APPENDIX I

PAGE 5



--------------------------------------------------------------------------------

“Owning Parties” has the meaning set forth in the Preamble.

“Partnership” means CNX Coal Resources LP, a Delaware limited partnership.

“Partnership Group” means the Partnership and its Subsidiaries. Each of the
Partnership and its Subsidiaries shall be a “Partnership Group Member.”

“Partnership Material Adverse Effect” means any change, circumstance, effect or
condition that materially adversely affects, or could reasonably be expected to
materially adversely affect, (a) the business, financial condition, assets,
liabilities or results of operations of the Partnership Group, taken as a whole,
or (b) the Partnership Parties’ ability to satisfy its obligations under this
Agreement or the Closing Documents or to consummate the transactions
contemplated by this Agreement and the Closing Documents.

“Partnership Parties” has the meanings set forth in the Preamble.

“Partnership Parties Indemnitees” has the meanings set forth in Section 7.2.

“Party” and “Parties” has the meanings set forth in the Preamble.

“Pending Consents” has the meaning set forth in Section 4.2(c).

“Pending First Drop Down Consent” has the meaning set forth in Section 4.2(c).

“Pending IPO Consents” has the meaning set forth in Section 4.2(b).

“Pennsylvania Mine Complex” has the meaning set forth in the Recitals of this
Agreement.

“Permit Consent” means any consents and approvals from any Governmental
Authority that are required to transfer any of the Permits.

“Permits” has the meaning set forth in the IPO Asset Contribution Agreement.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“Post-Closing Required Notice” means any obligation set forth in an instrument
from which the First Drop Down Assets were created to provide notice following
an assignment or transfer of such First Drop Down Asset.

“Pre-Closing Required Notice” means any obligation set forth in an instrument
from which the First Drop Down Assets were created to provide notice prior to an
assignment or transfer of such First Drop Down Asset.

“Preferred Units” means preferred units designated as “Class A Preferred Units,”
representing limited partner interests in the Partnership, and having the
preferences, rights, powers and duties as set forth in the Second Amended and
Restated Partnership Agreement.

 

APPENDIX I

PAGE 6



--------------------------------------------------------------------------------

“Proceedings” has the meaning set forth in Section 3.1(e).

“Records” has the meaning set forth in the IPO Asset Contribution Agreement.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the Closing Date, substantially in the form attached
hereto as Exhibit I.

“Retained Interests” means, collectively, all of the CONSOL Parties’ right,
title and interest in and to the assets and properties from which the Coal Real
Property, the Coal Inventory and/or the Applicable Contracts were created after
giving effect to the transactions contemplated by the Closing Documents.

“Retained Liabilities” has the meaning given such term in the Omnibus Agreement.

“Second Amended And Restated Partnership Agreement” means that certain Second
Amended and Restated Agreement of Limited Partnership of the Partnership dated
as of the Closing Date, substantially in the form attached hereto as Exhibit F.

“Sponsor Material Adverse Effect” means any change, circumstance, effect or
condition that, individually or in the aggregate, (a) materially adversely
affects, or could reasonably be expected to materially adversely affect, a
CONSOL Party’s ability to satisfy its obligations under this Agreement or the
Closing Documents or to consummate the transactions contemplated by this
Agreement and the Closing Documents or (b) has a material adverse effect on the
value ownership, operations or physical condition of the First Drop Down Assets,
as applicable, determined as of the Effective Date.

“Subject Surface Area” means that certain area described on Exhibit A-1(a).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
general partner interests of such partnership is owned, directly or indirectly,
at the date of determination, by such Person, by one or more Subsidiaries of
such Person or a combination thereof or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Surface Fee Interests” has the meaning given such term in Section 2.1(a)(iii).

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

 

APPENDIX I

PAGE 7